Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 and 7/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Further, specification also fails to describe/disclose clamp as claimed in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification fails to disclose and describe the clamp as claimed in claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim 1 has two periods, it should be a sentence and at line 13 should end with semicolon.  Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  the claims 8-9 are referring to an ankle strap however there is one ankle strap and should be worded as “the ankle strap”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim 12 recite similar claim limitations as of claim 10; therefore claim 12 is a duplicate claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Gastrocnemius muscle" in claim 1 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ankle hinge" and “the heel” in claim 1 line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heel" in claim 1 line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the slider" in claim 1 line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the overall length" in claim 1 line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the knee" and “the ankle” in claim 1 line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ankle joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the curvature" and “the heel and Achilles” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the knee" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the knee" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim and therefore includes the same unpatentable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-16 of copending Application No. 17/120184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of copending application ‘184 recites the limitations of a device for treating foot and ankle conditions by stretching the Gastrocnemius muscle, soleus muscle, and plantaris muscle, the device comprising: a receiver, and a boot, wherein the receiver is configured to attach to the boot, wherein the boot includes openings for fixing an angle of dorsiflexion or plantarflexion for an ankle of a user, wherein the boot includes a bottom foot plate, wherein the foot plate comprises an adjustable slider, wherein the ankle hinge of the receiver and the boot define a heel opening for the heel of a user; the adjustable slider configured to be attached at the end of the foot plate, the adjustable slider defining a center slot extending along a substantial length of the slider, wherein the adjustable slider extends horizontally to change the overall length of the foot plate to accommodate different foot sizes of different users; a clamp configured for connecting the adjustable slider and the foot plate; and a wedge supported by the boot, wherein the device locks the knee in extension while also locking the ankle of a user in a dorsiflexion position at times or a normal position at other times, wherein the device permits a 40 degree change in flexion angle allowing for 20 degrees of dorsiflexion and 20 degrees of plantarflexion obviously meets the limitations of claim 1 of instant application.
With respect to claim 2 of instant application, all of limitations are found in claim 2 of copending application ‘184.
With respect to claim 3 of instant application, all of limitations are found in claim 3 of copending application ‘184.
With respect to claim 4 of instant application, all of limitations are found in claim 4 of copending application ‘184.
With respect to claim 5 of instant application, all of limitations are found in claim 5 of copending application ‘184.
With respect to claim 6 of instant application, all of limitations are found in claim 6 of copending application ‘184.
With respect to claim 7 of instant application, all of limitations are found in claim 7 of copending application ‘184.
With respect to claim 8 of instant application, all of limitations are found in claim 8 of copending application ‘184.
With respect to claim 9 of instant application, all of limitations are found in claim 9 of copending application ‘184.
With respect to claims 10 and 12 of instant application, all of limitations are found in claim 14 of copending application ‘184.
With respect to claim 11 of instant application, all of limitations are found in claim 15 of copending application ‘184.
With respect to claim 13 of instant application, all of limitations are found in claim 16 of copending application ‘184.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12 and 15-16 of U.S. Patent No. 9,375,342. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent ‘342 recite the limitations of a device for treating ankle equinus by stretching the Gastrocnemius muscle and soleus muscle, the device comprising: a brace comprising an elongated rod, an adjustable slider, a clamp and a footplate, wherein the elongated rod includes a left sidewall and a right sidewall configured to attach to the footplate, and a plurality of side webbing slots, wherein the left and right sidewalls each include at least one tab for fixing an angle of dorsiflexion for an ankle of a user; wherein the footplate includes a bottom plate, a left side plate and a right side plate with each side plate having at least one opening for attachment to the at least one tab of the left and right sidewalls of the elongated rod through the side plates, an ankle hinge, and a plurality of foot webbing slots; wherein the ankle hinge of the elongated rod and the foot plate creates an opening for the heel of a user; the adjustable slider configured to be attached adjacent to the elongated rod above the heel, the adjustable slider defining a center slot extending along a substantial length of the slider, wherein the adjustable slider extends vertically to change the overall length of the device to accommodate different leg lengths of different users; and the clamp configured for connecting the adjustable slider and the elongated rod; and a wedge supported by the footplate, wherein the brace locks the knee in extension while also locking the ankle of a user in a dorsiflexion position at times or a normal position at other times obviously meets the broader limitations of claim 1 of instant application; further, claims 7, 12 and 15 also meets the limitations of claim 1.
With respect to claim 11 of instant application, all of the limitations are found in claim 16 of patent ‘342.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786